In a negligence action to recover damages for personal injuries, defendant Julia Seidel appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Kings County, entered December 16, 1970, as is against her, upon a jury verdict as to liability and a stipulation *853as to the amount of the damages. Judgment affirmed insofar as appealed from, with costs. After the trial court’s charge to the jury, counsel for appellant asked that he be permitted to state his exceptions in the absence of the jury. The court granted the request and excused the jury; and counsel then stated his exceptions. After the jury returned, the court directed that counsel restate his exceptions in the presence of the jury, but counsel objected. In our opinion, it was error for the court not to respect counsel’s request to withhold his exceptions from the jury. However, in light of the circumstances of this case, this impropriety was not prejudicial error. Hopkins, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.